Citation Nr: 9905226	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-30 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for deformity of the 
left arm, due to a gunshot wound to the forearm, with 
surgical amputation of the distal head of the ulna, Muscle 
Group VIII, and bone graft, right fibula, currently rated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel

INTRODUCTION

The veteran had active service from July 1942 to December 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran filed a notice of 
disagreement in August 1987, and the RO provided the veteran 
with a statement of the case that same month.  The veteran 
filed an appeal in October 1997.  


REMAND

The present appeal arises from a claim for an increased 
disability evaluation for service-connected disability 
described for rating purposes as deformity of the left arm, 
due to a gunshot wound to the forearm, with surgical 
amputation of the distal head of the ulna, Muscle Group VIII, 
and bone graft, right fibula.  Service connection was 
established for this disability by rating decision in 
February 1947, and a 50 percent rating was assigned at that 
time under Diagnostic Codes 5211 and 5308.  The 50 percent 
rating has remained in effect since that time and is 
protected.  38 C.F.R. § 3.951(b) (1998).  

In reviewing the claims file, it appears that the veteran 
suffered a sniper wound during World War II which was treated 
surgically on several occasions and involved a graft from the 
right fibula.  It appears from the records that the veteran 
suffered bone fracture, muscle damage and nerve damage.  
Recent medical examinations, including VA examination in 
April 1997, focus mainly on the left upper extremity.  The 
veteran's representative has presented a contention to the 
effect that the veteran suffers loss of use of the left hand 
and emphasizes that the VA examiner reported that the veteran 
functions as a one-armed individual.  

At this point the Board notes that the United States Court of 
Veterans Appeals (Court) has held that impairment associated 
with a veteran's service-connected disability may be rated 
separately unless it constitutes the same disability or the 
same manifestation.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations and the disabilities must be separate and 
distinct. Id. at 262.  It appears that the veteran's 
disability has been rated as one disability since service 
connection was established although it involves damage to 
bone(s), nerve(s) and muscle(s).  Further, it appears that 
disability due to bone grafting from the right fibula has 
been included in the descriptive rating which includes the 
left upper extremity disabilty.  Given the holding of the 
Court in Esteban, the Board believes that the record should 
clearly reflect consideration of whether separate ratings 
would be more beneficial to the veteran.  In making the above 
determination regarding separate ratings, the Board believes 
that further VA examination would be helpful.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
in the claims file) documenting any 
recent treatment for the veteran's 
service-connected disability at issue 
should be associated with the claims 
file. 

2.  The veteran should be scheduled for 
comprehensive VA examinations (to include 
orthopedic, muscle and neurological 
examinations) to ascertain the current 
severity of his service-connected 
deformity of the left arm, due to a 
gunshot wound to the forearm, with 
surgical amputation of the distal head of 
the ulna, Muscle Group VIII, and bone 
graft, right fibula.  The examiners 
should clearly set forth all findings 
pertinent to the left upper extremity as 
well as disability associated with the 
bone graft, right fibula.  The examiners 
should also comment on whether there is 
additional functional loss (beyond that 
shown on clinical examination) due to 
pain, weakness, fatigue, and 
incoordination, including during flare-
ups.  If so, the examiners should report 
the additional degree of disabilty.  The 
examiners should also comment on whether 
the veteran effectively suffers loss of 
use of the left hand.  The claims file 
should be made available to the examiners 
for review in connection with the 
examinations.   

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether separate ratings are 
warranted and whether separate ratings 
would be beneficial to the veteran so as 
to result in a higher service-connected 
disability rating for compensation.  The 
RO should also consider whether the 
evidence warrants a finding of loss of 
use of the left hand.  Unless the veteran 
indicates his satisfaction with the RO's 
determination, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond before returning the case to the 
Board for appellate review. 

The purpose of this remand is to comply with the 
jurisprudence of the Court and to ensure a proper record for 
appellate review.  The Board intimates no opinion as to the 
eventual determination to be made.  The veteran is free to 
submit additional evidence in support of his claim. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

